DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-20) in the reply filed on January 11, 2021 is acknowledged.
Claim Objections
Claims 2-20 are objected to because of the following informalities:   	The “plate” should read the “peel plate” for consistency. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Intengan (previously cited, US 4,440,301).
Regarding claim 1, Intengan discloses a reaction plate (slide (12); see FIGS. 1-5), comprising:  	a.   a recessed well having a sunken wall protruding below said upper face (reaction area (20); see col. 2, lines 52-53; FIG. 1 of Intengan); 	b. an opposing proximate extension adjacent said recessed well (see fig. 1, reproduced below),
    PNG
    media_image1.png
    218
    438
    media_image1.png
    Greyscale
   	wherein said proximate extension includes a raised proximate tab adapted to align multiple plates in a layered positioned (proximate extension includes a second rib (50) for mating with the grooves of adjacent plate, when multiple plates are stacked; see FIGS. 1 and 2),  	c.  a distal raised platform adjacent said recessed well (rib 50; see FIG. 1 of Intengan), and  	 	wherein said recessed well (20) being spaced between said distal raised platform and said proximate extension (see FIG. 1). 	Intengan discloses the claimed invention except that the proximate extension having the raised proximate tab is formed as a pair of proximate extensions, wherein at least one of the proximate extensions having a raised proximate tab. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the proximate extension having the raised proximate tab of Intengan such that is formed as a pair of proximate extensions, wherein at least one of the proximate extensions having the raised proximate tab. One of ordinary skill in the art would have been motivated to make said modification because said modification would have been a matter of design choice which a person of ordinary skill in the art would have found obvious to design the proximate extension of Intengan in separate parts instead of single structure.  	Furthermore, the limitation “for enumerating a microorganism” is drawn to an intended use of the claimed invention. It is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed structure rather than function (see MPEP 2114).
Regarding claim 8, modified Intengan further discloses wherein said distal raised platform (50) spans about a length of a diameter of said recessed well (see FIG. 1 of Intengan).
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intengan as applied to claim 1 above, and further in view of Self et al. (US 5,661,029) (hereinafter “Self”).
Regarding claims 2-3, modified Intengan discloses the plate according to claim 1, but does not explicitly disclose a removable cover seal adapted to removably enclose said recessed well. 	Self discloses a plate (tray 12) comprising a recessed well (18; see FIGS. 3-4) and at least one removable peel layer (layer 22) adapted to temporarily enclose said recessed well and at least a portion of said upper face (see col. 3, lines 33-43; FIGS. 1 and 3-4 of Self). Self further discloses wherein said removable peel layer (22) disposed on said recessed well includes a peel tab secured to a proximate end of the tray (as shown in FIG. 2, the peel layer was first removed at the section adjacent the well (18), thus, the tab is adjacent the well) for assisting in the removal of the removable layer (see col. 3, lines 50-53 of Self).	 	In view of Self, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date to have employed a removable peel layer with the plate .
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Intengan as applied to claim 1 above, and further in view of Daykin (US 7,452,711) (hereinafter “Daykin”).
Regarding claims 4-5,.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Intengan as applied to claim 1 above, and further in view of Kelley (US 5,679,154) (hereinafter “Kelley”).
Regarding claims 6-7, modified Intengan discloses the plate according to claim 1. 	Modified Intengan does not explicitly disclose wherein said proximate extensions being spaced between an access indent and each said proximate extensions include a rounded corner entry to said access indent. However, Modified Intengan does disclose wherein the plate can be used in automated instruments (see col. 2, lines 56-60). 	Kelley discloses a concentrator (plate) comprising a chamber for receiving a fluid specimen (see col. 6, lines 18-20; col. 13, lines 25-30) and notch between a pair of extension having rounded corner for facilitating removal of slide from automated instruments (see col. 4, lines 33-42; col. 13, lines 45-48 of Kelley).  	In view Kelley, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the proximate extensions of modified Intengan to comprise an access indent between the pair of extensions and rounded corners for the purpose of facilitating removal of plate from automated instruments and to insure to alignment with the instrument, as disclosed by Kelley (see col. 13, lines 45-48). 
Claims 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intengan as applied to claim 1 above, and further in view Salter (cited in the IDS dated 07/10/2017; WO 2014/043616 A).
Regarding claims 9-11 and 15, modified Intengan discloses the plate according to claim 1. 	Modified Intengan further discloses wherein a dried media is secured within the recessed well (see Intengan at col. 2, ll. 53-66; col. 3, lines 49-55). Modified Intengan does not explicitly disclose wherein said dried media is a dried media culture disc including a bacterial nutritive ingredient. 	Salter discloses a plate for enumerating a microorganism (claim 20) comprising a recessed well (see FIG. 1; claim 20) and covering layer (see claim 20). Salter further discloses wherein a dried culture medium is secured in the recessed well including a dried culture medium including a dried media culture disc comprising a bacterial nutritive ingredient (yeast and mold growth media; see claims 4 and 5). 	In view of Salter, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the recessed well of modified Intengan such that it contains dried media culture including bacterial nutritive ingredient (yeast and mold growth media), as disclosed by Salter. One of ordinary skill in the art would have been motivated to have made said modification so as to conduct desired assay and to enable the detection of desired particles within a sample (see Salter at page 3). 
Regarding claims 12-13, modified Intengan further discloses wherein a dried media is secured within the recessed well (see Intengan at col. 2, ll. 53-66; col. 3, lines 49-55). Modified Intengan does not explicitly disclose wherein said dried medium is a dried media culture disc including a growth indicator color-developing agent. 	Salter discloses a plate for enumerating a microorganism (claim 20) comprising a 
Regarding claim 14, modified Intengan further discloses wherein a dried media is secured within the recessed well (see Intengan at col. 2, ll. 53-66; col. 3, lines 49-55). Modified Intengan does not explicitly disclose wherein said dried media is a dried media culture disc including a plate count agar or plate count agar individual components. 	Salter discloses a plate for enumerating a microorganism (claim 20) comprising a recessed well (see FIG. 1; claim 20) and covering layer (see claim 20). Salter further discloses wherein a dried culture medium is secured in the recessed well including a dried culture medium including a dried media culture disc comprising a plate count agar or plate count agar individual components (see claim 6; page 6, ll. 1-4). 	In view of Salter, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the recessed well of modified Intengan such that it contains dried media culture including a plate count agar or plate 
Regarding claim 16, modified Intengan further discloses wherein a dried media is secured within the recessed well (see Intengan at col. 2, ll. 53-66; col. 3, lines 49-55). Modified Intengan does not explicitly disclose wherein said dried media is a dried media culture disc including a yeast and mold growth media. 	Salter discloses a plate for enumerating a microorganism (claim 20) comprising a recessed well (see FIG. 1; claim 20) and covering layer (see claim 20). Salter further discloses wherein a dried culture medium is secured in the recessed well including a dried culture medium including a dried media culture disc comprising a bacterial nutritive ingredient selective medium for growth of indicator organisms (see claim 9; page 3, ll. 23-25). 	In view of Salter, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the recessed well of modified Intengan such that it contains dried media culture including a bacterial nutritive ingredient selective medium for growth of indicator organisms as disclosed by Salter (see claim 9; page 3, ll. 23-25). One of ordinary skill in the art would have been motivated to have made said modification so as to conduct desired assay and to enable the detection of desired particles within a sample (see Salter at page 3).
Regarding claim 17, modified Intengan further discloses wherein a dried media is secured within the recessed well (see Intengan at col. 2, ll. 53-66; col. 3, lines 49-55). 
Regarding claim 18, modified Intengan further discloses wherein a dried media is secured within the recessed well (see Intengan at col. 2, ll. 53-66; col. 3, lines 49-55). Modified Intengan does not explicitly disclose wherein said dried media is a dried media culture disc including a bacterial nutritive ingredient. 	Salter discloses a plate for enumerating a microorganism (claim 20) comprising a recessed well (see FIG. 1; claim 20) and covering layer (see claim 20). Salter further discloses wherein a dried culture medium is secured in the recessed well including a dried culture medium including a dried media culture disc comprising a bacterial 
Regarding claim 19, modified Intengan further discloses wherein a dried media is secured within the recessed well (see Intengan at col. 2, ll. 53-66; col. 3, lines 49-55). Modified Intengan does not explicitly disclose wherein said dried medium is a dried media culture disc including an organic solvent. 	Salter discloses a plate for enumerating a microorganism (claim 20) comprising a recessed well (FIG. 1; claim 20) and covering layer (see claim 20). Salter further discloses wherein a dried culture medium is secured in the recessed well including a dried culture medium including a dried media culture disc comprising an organic solvent (claim 12). 	In view of Salter, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the recessed well of modified Intengan such that it contains a dried media culture including an organic solvent, as disclosed by Salter (see claim 12). One of ordinary skill in the art would have been 
Regarding claim 20, modified Intengan further discloses wherein a dried media is secured within the recessed well (see Intengan at col. 2, ll. 53-66; col. 3, lines 49-55). Modified Intengan does not explicitly disclose wherein said dried medium is a dried media culture disc including an enhancer. 	Salter discloses a plate for enumerating a microorganism (claim 20) comprising a recessed well (FIG. 1; claim 20) and covering layer (see claim 20). Salter further discloses wherein a dried culture medium is secured in the recessed well including a dried culture medium including a dried media culture disc comprising an enhancer (claim 23; page 4, lines 23-25). 	In view of Salter, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the recessed well of modified Intengan such that it contains a dried media culture including an enhancer as disclosed by Salter (see claim 23; page 4, lines 23-25). One of ordinary skill in the art would have been motivated to have made said modification so as to conduct desired assay and to enable the detection of desired particles within a sample (see Salter at page 3).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 14/935,692. Although the claims at issue are not identical, they are not patentably distinct from each other because despite difference of wording each of the limitation of the instant claims are contained within claims of copending Application No. 14/935,692.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,407,654. Although the claims at issue are not identical, they are not patentably distinct from each other because despite difference of wording each of the limitation of the instant claims are contained within claims of U.S. Patent No. 10,407,654.  	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799